


110 HR 6436 IH: Oil Price Reduction Act of

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6436
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To combat international oil price fixing and to amend the
		  Internal Revenue Code of 1986 to allow individuals a credit against income tax
		  of at least $1,000 to offset high 2008 gasoline and diesel fuel
		  prices.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Price Reduction Act of
			 2008.
		IInternational oil
			 price fixing
			101.Prohibition on
			 bilateral assistance and arms exports to major oil exporting countries engaged
			 in price fixing
				(a)ProhibitionUnited States bilateral assistance and arms
			 exports may not be provided to any country that is a major net oil exporter,
			 including any country that is a member of OPEC, if the country is engaged in
			 oil price fixing to the detriment of the United States economy.
				(b)WaiverThe
			 President may waive the application of subsection (a) with respect to a major
			 oil exporting country if the President determines and certifies to Congress
			 that it is in the national security interests of the United States to do
			 so.
				102.DefinitionsIn this title:
				(1)Oil price
			 fixingThe term oil price fixing means participation
			 in any agreement, arrangement, or understanding with other countries that are
			 oil exporters to increase the price of oil or natural gas by means of, inter
			 alia, limiting oil or gas production or establishing minimum prices for oil or
			 gas.
				(2)OPECThe
			 term OPEC means the Organization of Petroleum Exporting
			 Countries.
				(3)United States
			 bilateral assistance and arms exportsThe term United
			 States bilateral assistance and arms exports does not include
			 humanitarian assistance.
				IINonrefundable
			 credit to offset high 2008 gasoline and diesel fuel prices
			201.Credit against
			 income tax to offset high 2008 gasoline and diesel fuel prices
				(a)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 (relating to abatements, credits, and refunds) is amended by adding at
			 the end the following new section:
					
						6431.Nonrefundable
				credit to offset high 2008 gasoline and diesel fuel prices
							(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by chapter 1 for the taxpayer’s
				last taxable year ending in 2008 the amount of $1,000 ($2,000 in the case of a
				joint return).
							(b)DefinitionsFor
				purposes of this section—
								(1)Eligible
				individual
									(A)In
				generalThe term eligible individual means any
				individual to whom is registered under State law any qualified highway
				vehicle.
									(B)ExceptionsSuch
				term shall not include—
										(i)any estate or trust,
										(ii)any nonresident alien individual,
				and
										(iii)any individual with respect to whom a
				deduction under section 151 is allowable to another taxpayer for a taxable year
				beginning in the calendar year in which the individual’s taxable year
				begins.
										(2)Qualified
				highway vehicle
									(A)In
				generalThe term qualified highway vehicle means any
				highway vehicle fueled in whole or in part by gasoline or diesel fuel.
									(B)Exception for
				business vehiclesSuch term
				shall not include any vehicle all of the use of which is in any trade or
				business.
									(c)Credit treated as
				nonrefundable personal creditFor purposes of this title, the credit
				allowed under this section shall be treated as a credit allowable under subpart
				A of part IV of subchapter A of chapter
				1.
							.
				(b)Clerical
			 amendmentThe table of sections for such subchapter B is amended
			 by adding at the end the following new item:
					
						
							Sec. 6431.  Nonrefundable credit to offset high 2008 gasoline
				and diesel fuel
				prices.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending during 2008.
				
